United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 19, 2010 CytoGenix, Inc. (Exact name of registrant as specified in its charter) 0-26807 (Commission File Number) Nevada 76-048409 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 710 N. Post Oak Road, Suite 410, Houston, TX (Address of principal executive offices) (Zip Code) (713) 780-0806 Registrant’s telephone number, including area code o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On November 19, 2010, Cytogenix, Inc ("CYGX.PK") (the “Company”) receivedletters of resignation from Cy Stein as Chief Executive Officer, President and as a director of the Company, from John Rossi as a Director of the Company and from Steven M. Plumb as Chief Financial Officer, Secretary and Treasurerof CytoGenix, Inc. and its subsidiary, BioEnergy, Inc., and as a director of BioEnergy, Inc., effective immediately. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. Exhibits. Letter of Resignation of Stein Letter of Resignation of Rossi Letter of Resignation of Plumb SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 19, 2010 CytoGenix, Inc. By /s/ Cy Stein Cy Stein, Chief Executive Officer
